       Case 2:16-cv-02279-RFB-EJY Document 163 Filed 08/12/20 Page 1 of 2




 1
 2                     UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
 3
 4 IN RE SPECTRUM PHARMACEUTICALS,         Case No. 2:16-cv-02279-RFB-EJY
   INC. SECURITIES LITIGATION
 5
 6
 7
 8
 9                   ORDER GRANTING PLAINTIFFS’
                  UNOPPOSED MOTION FOR AN AWARD OF
10            ATTORNEYS’ FEES, REIMBURSEMENT OF EXPENSES,
11                     AND AWARD TO PLAINTIFFS

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       1
           Case 2:16-cv-02279-RFB-EJY Document 163 Filed 08/12/20 Page 2 of 2




 1
 2           On the 28th day of July, 2020 a hearing having been held before this Court to determine
 3
     whether and in what amount to award Lead Counsel as fees and reimbursement of expenses and
 4
     whether and in what amount to award Class Representatives for their participation in this Action;
 5
 6 and
 7           The Court having considered all matters submitted to it at the hearing and otherwise,
 8           NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
 9
     THAT:
10
11           1.     Class Counsel are hereby awarded 28.5 % of the Settlement Amount in fees, which

12 the Court finds to be fair and reasonable, and $150,223.39 for the reimbursement of their expenses
13 and costs. Defendants shall have no responsibility for any allocations of attorneys’ fees and
14 expenses and shall have no liability to Class Counsel or any other person in connection with the
15 allocation of attorneys’ fees and expenses.
16           2.     Class Representatives are each hereby awarded $5000, which the Court finds to be
17
     fair and reasonable.
18
             3.     Except as otherwise provided herein, the attorneys’ fees, reimbursement of
19
     expenses, and award to Class Representatives shall be paid in the manner and procedure provided
20
     in the Settlement Stipulation.
21
22 Dated: August 12, 2020                                 ______________________________
                                                          HON. RICHARD F. BOULWARE
23                                                        UNITED STATES DISTRICT JUDGE
24
25
26
27
28                                                   1
       ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR AN AWARD OF ATTORNEYS’ FEES,
                   REIMBURSEMENT OF EXPENSES, AND AWARD TO PLAINTIFFS
